    Case 20-20364-JAD              Doc 66-1 Filed 08/04/20 Entered 08/04/20 14:55:59                     Desc BNC
                                   PDF Notice: Notice Recipients Page 1 of 1
                                                    Notice Recipients
District/Off: 0315−2                       User: bsil                           Date Created: 8/4/2020
Case: 20−20364−JAD                         Form ID: pdf900                      Total: 4


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee      ustpregion03.pi.ecf@usdoj.gov
tr          Ronda J. Winnecour           cmecf@chapter13trusteewdpa.com
aty         Albert G. Reese, Jr.        areese8897@aol.com
aty         S. James Wallace          sjw@sjwpgh.com
                                                                                                         TOTAL: 4
